Osbaldo A. Saenz Sr. and
                                                                       Maria Estela G. /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 21, 2014

                                     No. 04-14-00033-CV

                                    Osbaldo A. SAENZ Jr.,
                                          Appellant

                                               v.

   Osbaldo A. SAENZ Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S.
         Salmon, Estela Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased,
                                          Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-11-242
                         Honorable Ana Lisa Garza, Judge Presiding


                                        ORDER
        On March 17, 2014, Appellant moved this court to provide Appellant a printed copy of
the clerk’s record at no cost. Appellant is not indigent for purposes of this appeal. See TEX. R.
APP. P. 20.1(a).
       Appellant’s motion for a free, printed copy of the record is DENIED.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court